Citation Nr: 0018092
Decision Date: 07/11/00	Archive Date: 09/08/00

DOCKET NO. 96-12 984               DATE JUL 11, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

T. Tierney, Counsel

INTRODUCTION 

The veteran served on active duty from May 1964 to May 1967.

This matter initially came before the Board of Veterans' Appeals
(Board) on appeal from a September 1995 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas. The veteran, in pertinent part, appealed three
issues: 1) denial of service connection for peripheral neuropathy;
2) a determination that no new and material evidence had been
submitted to reopen the claim for service connection for post-
traumatic stress disorder (PTSD); and 3) a determination that no
new and material evidence had been submitted to reopen the claim
for service connection for a skin disorder. In a January 1997
rating decision, the RO, in pertinent part, denied service
connection for PTSD, finding that it was not shown by the evidence
of record. In a decision dated in February 1998, the Board denied
service connection for peripheral neuropathy, found that no new and
material evidence had been submitted to reopen the claim for
service connection for PTSD, and found that new and material
evidence had been submitted with regard to the claim for service
connection for a skin disorder, reopened the claim, and remanded it
to the RO for further development.

The veteran appealed the February 1998 Board decision. In a
December 1998 Order of the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999), the Board's February 1998 decision
with regard to the issue of whether new and material evidence had
been submitted to reopen the claim for PTSD was vacated and
remanded in light of the decision in Hodge v. West, 155 F.3d 1356
(Fed. Cir. 1998). In a June 1999 Memorandum Decision, the Court
noted that the Board had reopened the issue of whether new and
material evidence had been submitted to reopen the issue of service
connection for a skin disorder and remanded it. Accordingly, that
issue was not before the Court. In addition, the Court affirmed the
Board's decision with regard to the denial of service connection
for peripheral neuropathy.

In light of the December 1998 Court order and the June 1999 Court
decision, the only issue before the Board is whether new and
material evidence has been submitted to reopen the claim for
service connection for PTSD. Based on the reasons explained below,
the Board determines that the issue property before it is

- 2 -

entitlement to service connection for PTSD and addresses the issue
on a de novo basis rather than as to whether new and material
evidence was submitted to reopen the claim.

The Board notes that the veteran had requested a personal hearing.
However, in statement received in February 1996, the veteran
basically canceled his hearing due to the fact that he was
incarcerated and could not report to the scheduled hearing. The
veteran did not request that the hearing be rescheduled.

FINDINGS OF FACT

1. In rating decision of February 1991, the claim of service
connection for PTSD was denied on the basis that it was not shown
by the evidence of record.

2. Later in February 1991, the RO sent a letter to the veteran
notifying him of the February 1991 rating decision; the letter was
returned to the RO in March 1991 as undeliverable.

3. The evidence indicates that the veteran did not receive proper
notification of the February 1991 rating decision and, therefore,
that decision did not become final.

4. In rating decision of January 1997, the RO denied service
connection for PTSD on the basis that it was not currently shown;
the veteran apparently received proper notification of the
decision.

5. The evidence does not show that the veteran has a current
diagnosis of PTSD.

3 - 

CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In rating decision of February 1991, the RO, in pertinent part,
denied the claim for service connection for PTSD on the basis that
it was not shown by the evidence of record. The RO sent a letter to
the veteran later that month informing him of the February 1991
rating decision. The evidence of record shows that that letter was
returned to the RO as undeliverable by the United States Postal
Service. Accordingly, it does not appear that the veteran received
proper notification of the February 1991 rating decision and,
therefore, that decision did not become final. In rating decision
of August 1995, the RO mistakenly construed the issue as whether
new and material evidence to reopen the claim for service
connection for PTSD had been received. However, in rating decision
of January 1997, the RO framed the issue as entitlement to service
connection for PTSD and denied the claim on the basis that the
evidence available showed no confirmed diagnosis of PTSD. In the
February 1998 Board decision, the Board mistakenly reviewed the
issue on a new and material evidence basis. Accordingly, the Board
herein addresses the issue as a claim of entitlement to service
connection for PTSD, addresses the issue on a de novo basis, and
reviews all of the evidence of record.

The veteran's service personnel records show that he was in Vietnam
from August 1965 through April 1966. In addition, the records show
that he participated in operations against the Vietcong. His DD
Form 214MC shows he was awarded the Navy Unit Commendation Ribbon,
the Vietnamese Service Medal w/2 stars, the Vietnamese Campaign
Medal w/device, the National Defense Service Medal, and the Rifle
Sharpshooters Badge.

- 4 - 

The veteran's service medical records are negative for complaints
of or a diagnosis of PTSD. The clinical records are negative for
any complaints of, treatment for, or diagnosis of any psychiatric
disorder, to include PTSD. A Replacement Examination in November
1966 shows that the veteran reported no frequent trouble sleeping,
no frequent or terrifying nightmares, no depression or excessive
worry, no loss of memory or amnesia, no attempted suicide, and that
he had never been a patient in a mental hospital or sanitarium. The
veteran did check off that he had nervous trouble. The Report of
Medical Examination, however, noted that the veteran's psychiatric
condition was normal and no symptoms or a diagnosis of an
psychiatric disorder, to include PTSD, was noted. At the separation
examination in May 1967, the Report of Medical Examination shows
that the veteran's psychiatric condition was normal and no symptoms
or diagnosis of any psychiatric disorder, to include PTSD, was
noted.

Numerous VA medical records show that the veteran was treated for
substance abuse. The veteran was hospitalized numerous times for
drug addiction. A record of a VA hospitalization in June 1982 notes
diagnosis of substance use disorder on Axis I and Antisocial
Personality Disorder on Axis II. Numerous VA outpatient treatment
records note the same diagnoses. A VA record (questionnaire) dated
in May 1992 shows that the veteran was of the opinion that he
suffered from PTSD as a result of his combat duty in Vietnam.
However, a VA outpatient psychiatric evaluation report dated in May
1992 shows diagnoses of heroin dependence and cocaine abuse on Axis
I and Antisocial personality on Axis II. An outpatient treatment
record dated in June 1992 notes that the veteran reported that he
used barbiturates at age 13, heroin, prescription narcotics and
other sedatives at age 14, morphine and Demerol at age 17, and
began cocaine and IV cocaine (speedballs) at age 25. It was further
noted that at age 14, the veteran was sent to reform school and had
been in prison several times. It was noted that the veteran had not
been in an inpatient treatment program but had been on Methadone
maintenance several times when out of prison.

5 - 

Records from the Texas Department of Corrections (TDC) show a
diagnosis of chemical dependency. A psychiatric evaluation record
from TDC dated in February 1990 notes that the veteran admitted
extensive drug abuse and dependency. His self-diagnosis was PTSD,
post-Vietnam. The veteran reported extreme nervousness, dreams,
flashbacks and mild depression secondary to his Vietnam experience.
However, a medical diagnosis of PTSD was not noted. A treatment
record dated in March 1991 shows diagnoses of chemical dependency
and adjustment disorder with depressive mood. A Diagnostic and
Evaluation Report dated in February 1993 notes that the veteran was
identified as possibly manifesting signs and symptoms of a
psychiatric illness. He was referred to the Diagnostic and
Evaluation Process to determine if he needed mental health
services. It was noted that the results of clinical interview
suggested that the veteran currently was experiencing no
significant psychological difficulties.

A record dated August 9, 1993, from the Psychiatric Service noted
that the veteran complained of insomnia and occasional nightmares.
It was noted that he never seriously thought of killing himself. He
indicated that he had no visual or auditory hallucinations. The
diagnosis on Axis I was rule out PTSD; the diagnosis on Axis II  
was antisocial personality disorder (very severe). A record dated
September 15, 1993, noted diagnoses of heroin and alcohol
dependence on Axis I and antisocial personality disorder (severe)
on Axis II. A record dated April 5, 1994, noted that the veteran
had reported that he had some "Vietnam type" dream. On questioning
he was vague. He also reported that he had been diagnosed with PTSD
at the VA hospital. His speech was relevant and coherent. The
impression was history of PTSD.

A Psychological Assessment Update, dated October 5, 1994, notes
that the veteran complained of bad nerves, poor sleep, exaggerated
startle response, poor anger control, and bad dreams of hurting
people. He reported a long history of treatment and prescription
for PTSD due to Vietnam. It was noted that Security reported that
the veteran slept most of the time, ate well, was always calm, and
was never jumpy. On examination, the veteran was oriented times
three. His mood was mildly irritable with appropriate affect. There
was no anxiety, tension, dysphoria, or

restlessness observed. The diagnoses were heroin/ethanol on Axis I
and antisocial personality disorder on Axis II. A reported dated
October 5, 1994, notes that the diagnosis was changed and that
adjustment disorder and PTSD were ruled out, and the diagnosis
remained antisocial personality disorder (severe). Another record
dated June 13, 1995 notes that there were no clear-cut signs or
symptoms of PTSD found despite multiple subjective symptoms
described. The diagnoses were PTSD ruled out; heroin/ethanol abuse
on Axis I. The diagnosis on Axis II was antisocial personality
disorder (severe).

Analysis

The threshold question that must be resolved with regard to each
claim is whether the veteran has presented evidence of a well-
grounded claim. 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet.
App. 78 (1990). A person who submits a claim for VA benefits has
the burden of submitting evidence sufficient to justify a belief by
a fair and impartial individual that the claim is well grounded. 38
U.S.C. 5107(a). A well-grounded claim is a plausible claim, one
which is meritorious on its own or capable of substantiation. Such
a claim need not be conclusive but only possible. Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990). A PTSD claim is well grounded
where the veteran has "submitted medical evidence of a current
disability; lay evidence (presumed to be credible for these
purposes) of an in-service stressor, which in a PTSD case is the
equivalent of in-service incurrence or aggravation; and medical
evidence of a nexus between service and the current PTSD
disability." Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997). The
credibility of the evidence presented in support of a claim is
generally presumed when determining whether it is well grounded.
See Elkins v. West, 12 Vet. App. 209, 213, (1999) (en banc).

The Board notes that effective March 7, 1997, during the pendency
of this appeal, VA regulations concerning the type of evidence
required to establish service connection for PTSD, were amended. 64
Fed. Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 3.304(f)).
Because the veteran's claim was filed before the regulatory change
occurred, he is entitled to application of the version most
favorable to him. See Karnas v. Derwinski, 1 Vet. App. 308, 311
(1991). In the instant case, the RO

- 7 - 

has not provided the veteran notice of the revised regulations.
However, as the changes in the regulation do not affect the initial
matter of determining whether the instant claim is well grounded,
the Board finds that it may proceed with a decision on the merits
of the veteran's claim without prejudice to the veteran. See
Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

Basic entitlement to disability compensation may be established for
a disability resulting from personal injury suffered or disease
contracted in the line of duty or for aggravation of a preexisting
injury suffered or disease contracted in the line of duty. 38
U.S.C.A. 1110, 1131 (West 1991). Service connection connotes many
factors but basically means that the facts, shown by evidence,
establish that a particular injury or disease resulting in
disability was incurred coincident with service in the Armed
Forces, or if preexisting such service, was aggravated therein. 38
C.F.R. 3.303(a) (1999). Service connection may be granted for any
disease diagnosed after discharge, when all the evidence, including
that pertinent to service, establishes that the disease was
incurred in service. 38 C.F.R. 3.303(d).

Entitlement to service connection for PTSD requires medical
evidence establishing a clear diagnosis of the condition with
credible supporting evidence that the claimed inservice stressor
actually occurred and a link, established by medical evidence,
between the current symptomatology and the claimed in-service
stressor. 38 C.F R. 3.304(f) (1998).

Entitlement to service connection for PTSD requires medical
evidence diagnosing the condition in accordance with 38 C.F.R.
4.125(a), a link, established by medical evidence, between current
symptoms and an in-service stressor, and credible supporting
evidence that the claimed in-service stressor actually occurred. 38
C.F.R. 3.304(f) (1999).

The Board finds that the veteran's claim for service connection for
PTSD is not well grounded. The medical evidence available shows no
current diagnosis of PTSD. The diagnoses are substance use disorder
and antisocial personality disorder (severe). Although the April 5,
1994, treatment record from TDC noted a diagnosis

- 8 -                                                        

of history of PTSD, this was based on the veteran reporting that he
had been diagnosed with PTSD at a VA hospital. The Board notes that
the VA records in the veteran's claims file do not verify this
allegation. As noted above, later medical records from TDC note
that PTSD was ruled out and the diagnosis was heroin/ethanol abuse
and antisocial personality disorder (severe). An impression of
"history of PTSD" is by its own terms not a diagnosis of PTSD. The
same is true of rule out PTSD. However, even assuming, without
deciding, that such notations constituted a "diagnosis of PTSD,"
neither finding links the putative condition to military service,
including service in Vietnam.

The Board noted that the veteran has alleged that he believes that
he suffers from PTSD as a result of his military service. As stated
by the Court, where the determinative issue involves medical
causation or a medical diagnosis, competent medical evidence is
required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). The Court
has made it clear that a lay party is not competent to provide
probative evidence as to matters requiring expertise regarding
specialized medical knowledge, skill, training, or education.
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994). Consequently,
the veteran's lay assertion that he has PTSD is neither competent
nor probative of the issue in question.

The medical evidence does not indicate that the veteran's diagnosed
antisocial personality disorder is related to his military service.
The Board notes that even if there was such a nexus, personality
disorders are not disease or injuries within the meaning of
applicable legislation and are not disorders entitled to service
connection. See 38 C.F.R. 3.303(c) (1999). Accordingly, service
connection is not warranted for antisocial personality disorder.

9 -

ORDER 

The claim for service connection for PTSD is denied.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

- 10-


